internal_revenue_service department of the treasury number release date index no washington dc person to contact identifying number telephone number refer reply to cc ita b06 plr-102735-02 date date fax legend a b c services groups executive dollar_figurex dollar_figurey dear this is in reply to your letter dated date submitted on behalf of a and certain related subsidiaries requesting a ruling on the proper treatment of deductions relating to its proposed business_expense reimbursement program under sec_274 and the accountable_plan requirements of sec_62 of the internal_revenue_code hereinafter a refers to both the entity a and its subsidiaries who participate in the described reimbursement arrangement facts according to the information submitted a provides services to groups a proposes to use a business_expense reimbursement plan the plan under which b provides a charge card to a’s employees who hold the title of executive or higher with the approval of an executive a policy exception may be made for an employee under the rank of executive if such an employee is determined to be a frequent traveler she may be issued a card the purpose of the charge card is to increase the convenience of paying business related expenses and to facilitate the collection and storage of adequate business_expense substantiation each card is issued in the individual employee’s name and may be used for business purposes only the employee may charge only business travel and entertainment_expenses to the charge card the card may not be used to obtain cash advances at automatic teller machines to pay for business travel and entertainment_expenses employees who use the business charge card receive a monthly billing statement from b and are personally responsible for the charges billed as well as any late payment charges as part of the plan a has entered into an agreement with c whereby c will provide time and expense data input and processing software services called software through an internet connection a’s employees will enter all time and expense details for the then current pay_period c through a third party provider will be responsible for warehousing all the input information via electronic data storage if an employee does not have access to an internet connection the employee may mail a paper form to a processing location a represents that the employee will submit all required substantiation in this instance as well a has also agreed with b that a will pay b directly for those business related expenses that employees charge to their corporate charge cards direct payment if charges exceed substantiated expenses or any late charges are incurred the employee alone is responsible to pay b for the excess a will also reimburse the employee for expenses paid from the employee’s own funds as part of the direct payment and the software b will provide electronic records for the credit card charges incurred by a’s employees the electronic records will be transmitted to c and automatically populated into the software a record is populated into the software when all items of information contained in the electronic record are transferred into the software such items include the date vendor amount location purpose and other expense related items once populated into the software electronic records of expenses_incurred cannot be altered these records will be the basis for amounts a will pay b directly a’s expense reimbursement policy requires that employees submit all business travel or entertainment_expenses through the software within days of incurring the expense the reimbursement submission must provide in detail information about the elements of each expenditure whatever the reimbursement may be the employee is responsible for clearly identifying the purpose and nature of the expenditure when the expense was incurred all attendees including both third party vendors and other employees and where the expense took place as indicated corporate card transactions received from a merchant by b will be populated directly into the software a will rely on the pre-population of transactions to eliminate the need for receipts for general business_expenses a represents that one exception to the use of pre-populated data for substantiation will be in the case of lodging_expenses a’s policy will require that a detailed hotel receipt or paper folio be submitted for all lodging_expenses a hotel folio must contain expense details which delineate each amount for lodging meals and incidental items the electronic records received directly from b will serve to reduce employees’ submission of paper receipts required for substantiation these electronic records will consist primarily of records of charges made to the employee’s charge card supplied by b and will provide the name of the vendor and date place and amount of the transaction certain receipts will include additional information such as expense type ground travel car rental airfare etc car rental agreement number airline ticket number and airline itinerary the electronic receipts will eliminate the employees requirement to submit paper receipts to substantiate charges on the charge card if the nature of the charge is clear on its face such as a car rental if the expense does not meet one of the above criteria or if the expense was not charged to the b charge card employees will continue to be required to submit paper receipts for all expenses of dollar_figurey or more and all expenditures_for lodging each reimbursement request must be reviewed and approved for payment by the employee’s manager the manager’s primary responsibilities are to ensure that the charges are appropriate for the work performed are charged to the correct matter or department and are consistent with a’s reimbursement policies all reports submitted via the software are automatically audited for certain characteristics the characteristics include but are not limited to expense reports submitted over a threshold dollar amount automobile allowances within acceptable threshold airfare and car rental bookings through acceptable service providers and hotel phone expenses within acceptable threshold if the audit controls determine that the expense is not justified the employee will be required to substantiate that expense by additional documentation or shall be required to repay a whether the payment was made to the employee or to b the audit program will verify that the expenses reported by the employee without accompanying paper receipts conform to amounts reported to b by the vendors and is consistent with profile information such as standard room rates built into the computer_program if any item in an expense report exceeds these standards or if any expense item is not fully identified eg is charged to the category other the reimbursement process will be suspended and the employee will be required to produce a receipt if circumstances preclude an employee from using the software to submit an expense reimbursement request the employee may fill out a paper form listing all expenses to be reimbursed in this instance the employee is responsible for substantiating all expenses in the traditional manner ie provide paper receipts for all expenses submitted a represents that the use and retention of electronic records will meet the requirements of revproc_98_25 1998_1_cb_689 applicable law employee reimbursement or other expense allowance arrangements are governed by sec_62 of the code sec_62 generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the-line deduction for expenses paid_by the employee in connection with his performance of services as an employee under a reimbursement or other expenses allowance arrangement with his employer sec_62 of the code provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement under sec_1_62-2 of the income_tax regulations a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 of the code if it meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 the three requirements if an arrangement meets the three requirements sec_1_62-2 of the regulations provides that all amounts paid under the arrangement are treated as paid under an accountable_plan under sec_1_62-2 amounts treated as paid under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form_w-2 and are exempt from the withholding and payment of employment_taxes federal_insurance_contributions_act fica federal_unemployment_tax_act futa and income_tax however if an arrangement does not satisfy one or more of the three requirements sec_1_62-2 provides that all amounts paid under the arrangement are treated as paid under a nonaccountable_plan under sec_1_62-2 amounts treated as paid under a nonaccountable_plan are included in the employee's gross_income must be reported on the employee's form_w-2 and are subject_to_withholding and payment of employment_taxes an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances or reimbursements only for business_expenses that are allowable as deductions by part vi sec_161 through sec_198 subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer the reimbursement to the employee may include amounts charged directly or indirectly to the payor through credit card systems or otherwise if both wages and the reimbursement or other expense allowance are combined in a single payment the reimbursement or other expense allowance must be identified either by making a separate payment or by specifically identifying the amount of the reimbursement or other expense allowance sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur bona_fide business_expenses related to the employer’s business under sec_1_62-2 an arrangement meets the substantiation requirement if the arrangement requires each business_expense to be substantiated to the payor within a reasonable period of time an arrangement that reimburses travel entertainment or other deductible business_expenses governed by sec_274 meets this requirement if information sufficient to satisfy the substantiation requirements of sec_274 and the regulations thereunder is submitted to the payor sec_274 disallows a deduction under sec_162 for any expense for travel away from home including meals_and_lodging or entertainment unless the taxpayer substantiates by adequate_records or by sufficient evidence the requisite elements of each expenditure for example when substantiating expenses for travel away from home sec_1_274-5t of the temporary income_tax regulations requires that the elements to be proved are the amount of each expense and the time place and business_purpose of the travel furthermore when substantiating entertainment_expenses sec_1_274-5t requires that the elements to be proved are the amount of each expense the time place and business_purpose of the entertainment and the business relationship of the persons entertained sec_1_274-5t provides that the taxpayer must substantiate each element by adequate_records or by sufficient evidence corroborating his own statement according to sec_1_274-5t substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure the account book diary log statement of expense trip sheet or similar record must be prepared or maintained in such manner that each recording of an element of an expenditure is made at or near the time of the expenditure an expense account statement which is a transcription of an account book diary log or similar record prepared or maintained at or near the time of the expenditure shall be considered a record prepared or maintained at or near the time of the expenditure if such expense account statement is submitted by an employee to his employer in the regular course of good business practice see sec_1 5t c ii sec_1_274-5 provides that documentary_evidence is required for any expenditure for lodging while traveling away from home and for any other expenditure of dollar_figure or more except for transportation charges if the documentary_evidence is not readily available acceptable documentary_evidence includes receipts paid bills or similar evidence sufficient to support an expenditure ordinarily documentary_evidence will be considered adequate to support an expenditure if it includes sufficient information to establish the amount date place and the essential character of the expenditure for example a hotel receipt is sufficient to support expenditures_for business travel if it contains the following name location date and separate amounts for charges such as lodging meals and telephone see sec_1_274-5 sec_1_274-5t provides rules for reporting and substantiating of certain expenses paid_or_incurred by employees in_connection_with_the_performance_of_services as employees an employee need not report on his tax_return business_expenses for travel or entertainment paid_or_incurred by him solely for the benefit of his employer for which he is required to and does make an adequate_accounting to his employer and which are charged directly or indirectly to the employer or for which the employee is paid through advances reimbursements or otherwise provided that the total amount of such advances reimbursements and charges is equal to such expenses for purposes of these employee substantiation requirements adequate_accounting is defined as the submission to the employer of information sufficient to meet the adequate_records requirements see sec_1_274-5 sec_1_274-5 provides that for purposes of an adequate_accounting the alternative method of substantiation provided in paragraph c allowing substantiation by the taxpayer's own statement supported by corroborative evidence is not permitted under sec_1_274-5t an employee who makes an adequate_accounting to his employer will not again be required to substantiate such expense account information unless the employee claims a deduction for unreimbursed expenses the employee is a related employee within the meaning of sec_267 of the code or it is determined that the accounting procedures used by the employer for the reporting and substantiation of expenses by such employees are not adequate or it cannot be determined that such procedures are adequate this determination is made by the director by considering the facts and circumstances of each case including the use of proper internal controls the third requirement of an accountable_plan is satisfied if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the substantiated expenses see sec_1_62-2 the determination of whether an arrangement requires an employee to return amounts in excess of substantiated expenses will depend on the facts and circumstances the regulations establish safe harbors for purposes of the reasonable period of time requirements discussed above sec_1_62-2 provides that an expense substantiated to the payor within days after it is paid_or_incurred or an amount returned to the payor within days after an expense is paid_or_incurred will be treated as having occurred within a reasonable period of time analysis the employee reimbursement reporting procedures proposed by a provides reimbursements only for business_expenses that are deductible under sec_161 through the charge cards are only provided to a’s employees who are likely to incur business_expenses and use of the cards for personal expenses is prohibited consequently a's travel and entertainment expense reimbursement procedures as proposed satisfy the business connection requirement of sec_1_62-2 the above reporting procedures require the employee to submit a detailed expense report within a reasonable period of time days after incurring the travel or entertainment expense providing each element of such expenditure the employees currently must submit documentary_evidence for all expenses over dollar_figurex these electronic records will consist primarily of records of charges made to the employee’s charge card supplied by b and will provide the name of the vendor and date place and amount of the transaction certain receipts will include additional information such as expense type ground travel car rental airfare etc car rental agreement number airline ticket number and airline itinerary the electronic receipts will eliminate the employees’ requirement to submit paper receipts to substantiate charges on the charge card if the nature of the charge is clear on its face such as a car rental if the expense does not meet one of the above criteria or if the expense was not charged to the b charge card employees will continue to be required to submit paper receipts for all expenses of dollar_figurey or more and all expenditures_for lodging the electronic receipts that will be forwarded to a directly from b for certain charge card expenses also qualify as receipts paid bills or similar evidence for purposes of the regulations based on the representations made by a all of the documentary_evidence submitted to a whether paper or electronic is sufficient to support the respective expenditure therefore the proposed reimbursement procedures relating to travel and entertainment_expenses require the employee to make an adequate_accounting to the employer by submitting adequate_records for all travel and entertainment_expenses and thus satisfy the substantiation requirement of sec_1_62-2 see also sec_1_274-5t as the taxpayer only requested rulings regarding the reporting procedures for reimbursement of travel and entertainment_expenses we do not address whether the substantiation requirements are met with respect to other business_expenses reimbursable by a to which sec_274 may or may not apply under a's proposed reimbursement program a does not allow employees to obtain cash advances to pay for business and travel related expenses any amount advanced to the employee through the charge card that exceeds the employee's substantiated expenses must be paid to b by the employee a’s employees are personally responsible for the charges billed as well as any late payment charges furthermore a’s employees are required to return to a its agent or a third party within a reasonable period of time any amount_paid in excess of the substantiated expenses the arrangement thus meets the return of excess requirement of sec_1_62-2 conclusion the proposed reporting procedures for reimbursing the employees of company a for their travel and entertainment_expenses satisfy the business connection substantiation and return of excess requirements of sec_1_62-2 and thus qualify as an accountable_plan under sec_62 accordingly amounts reimbursed thereunder for travel and entertainment_expenses are excluded from the employee's gross_income are not reported as wages or other compensation on the employee's form_w-2 and are exempt from the withholding and payment of employment_taxes fica futa and income_tax because the information submitted does not adequately describe the retention documentation and resource procedures and policies under the proposed plan for electronic records for the taxpayer and its contractors no opinion is expressed on whether the taxpayer’s use and retention of electronic records under the proposed plan will meet the requirements of revproc_98_25 1998_1_cb_689 we express no opinion on the matters committed to the discretion of the director under sec_1_274-5t nor as to any other federal tax consequences of the transaction described above under other provisions of the code pursuant to a power_of_attorney on file in this office a copy of this ruling is being sent to each of a's authorized representatives this ruling is directed only to a sec_6110 provides that it may not be used or cited as precedent sincerely gerald m horan senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure copy for purposes cc
